Citation Nr: 1816852	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-15 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES
 
1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for sinusitis.  

4.  Entitlement to service connection for a deviated nasal septum.

5.  Entitlement to a rating in excess of 10 percent for tinnitus.  

6.  Entitlement to a rating in excess of 20 percent for a bilateral hearing loss disability.  

7.  Entitlement to a rating in excess of 10 percent for coronary artery disease (CAD) before November 18, 2011, and to a rating in excess of 20 percent thereafter.  

8.  Entitlement to service connection for a migraine headache disability.

9.  Entitlement to an effective date before November 18, 2011, for the award of service connection for tinnitus.

10.  Entitlement to an effective date before November 18, 2011, for the award of service connection for a bilateral hearing loss disability.

11.  Entitlement to an effective date before November 18, 2010, for the award of service connection for CAD.


REPRESENTATION

Veteran represented by:	Elie Halpern, Attorney at Law


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A November 2013 rating decision denied service connection for a bilateral knee disability, granted service connection for tinnitus with a 10 percent rating effective November 18, 2011, granted service connection for a bilateral hearing loss disability with a 20 percent rating effective November 18, 2011, and granted service connection for CAD with a 10 percent rating effective November 18, 2010, and a 30 percent rating effective November 18, 2011.  A December 2013 rating decision denied service connection for a migraine headache disability, sinusitis, and a deviated nasal septum.  

With regard to the Veteran's representative, the Board notes that following certification of an appeal to the Board, a representative may not withdraw representation without good cause shown on motion, and a copy of such motion must be sent to the Veteran, who must be provided the opportunity to respond within 30 days of receipt.  38 C.F.R. § 20.608.  In January 2015 and February 2018, after the August 2014 certification of the appeal to the Board, VA received a statement from the Veteran's representative notifying VA of his intention to withdraw representation.  The Veteran's representative has not submitted a motion in support of such statement, and has not notified the Veteran of such intention.  Nor has the Veteran himself expressed a desire for his representative to withdraw.  Accordingly, no change in representation is recognized.

The issues of entitlement to service connection for a migraine headache disability and a right knee disability, to increased ratings for CAD, and to earlier effective dates for the awards of service connection for tinnitus, a bilateral hearing loss disability, and CAD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran does not have a current left knee disability, chronic sinusitis, or a deviated septum.

2.  The Veteran's service-connected tinnitus is evaluated as 10 percent disabling, which is the maximum rating authorized under Diagnostic Code 6260.

3.  The Veteran's bilateral hearing loss disability is manifested by no worse than level V hearing in both ears.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability, sinusitis, and a deviated nasal septum have not been met.  38 U.S.C. §§ 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.304 (2017).

2.  There is no legal basis for the assignment of a schedular rating in excess of 10 percent for tinnitus.  38 U.S.C. §1155 (2012); 38 C.F.R. §4.87, Diagnostic Code 6260 (2017).

3.  The criteria for a rating in excess of 20 percent for a bilateral hearing loss disability have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has certain notice and assistance obligations to claimants.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Veteran was provided with all appropriate notification in June 2013.  The Veteran has not otherwise alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009); see also Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the Veteran fails to raise them before the Board); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  Thus, adjudication of the Veteran's claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records have been obtained, to the extent they were both identified and available.  The Veteran was provided with examinations addressing his claimed sinusitis and deviated septum in December 2013.  The Board finds that the examiners reviewed the Veteran's claims file and past medical history, noted his current complaints, and rendered appropriate opinions consistent with the remainder of the evidence of record.  The Veteran has additionally been provided with an audiological examination that adequately describes the current severity of the Veteran's disabilities.  The Board, therefore, concludes that the existing examination report is adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Veteran was not afforded a VA examination addressing his claimed left knee disability.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A (d) (2012); 38 C.F.R. § 3.159(c)(4) (2017).  In this case, as discussed in greater detail below, the Veteran has never complained to clinicians of any symptoms affecting the left knee, and an examination addressing a left knee disability is therefore not required.  

As the Board discusses in further detail in the Remand section below, following the Veteran's November 2011 claim for benefits, the AOJ determined that the Veteran's claims file had been lost, and it initiated the process of rebuilding the Veteran's file.  The Board has directed the AOJ to undertake additional efforts both to locate the Veteran's claims file and, in the event that the file remains lost, to rebuild the Veteran's claims file.  

With that said, the Board may adjudicate the Veteran's claims of entitlement to service connection for a bilateral knee disability, sinusitis, and a deviated nasal septum without prejudice to the Veteran.  As is discussed in greater detail below, the Board has denied each of these claims because the evidence does not demonstrate the presence of a current disability at any time since the Veteran filed his claim in November 2011.  Thus, the absence of a complete record preceding the Veteran's November 2011 date of claim does not prejudice the Veteran, because it could not contain evidence relevant to the question of whether the Veteran has suffered a current disability at any time since November 2011.  Similarly, the Board has denied the Veteran's claim of entitlement to an increased rating for tinnitus as a matter of law; the missing records from before the Veteran's date of claim could not contain evidence relevant to this determination.  Evidence dating before November 2011 is similarly irrelevant to the determination of the proper rating for a bilateral hearing loss disability since November 2011.  Thus, despite the loss of certain information from the Veteran's claims file, the Board may adjudicate these claims without prejudice to the Veteran.  

In April 2014, the Veteran requested the opportunity to participate in a hearing before the Board, and in July 2016, the Veteran withdrew his request for such a hearing.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

Service Connection

The Veteran contends that he is entitled to service connection for a left knee disability, sinusitis, and a deviated nasal septum as the result of his military service.  

In the absence of proof of a present disability (and, if so, of a nexus between that disability and service), there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351, 1353 Fed. Cir. 2000).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

With regard to the Veteran's claim of entitlement to service connection for a left knee disability, while the Veteran complained of symptoms affecting his right knee since filing his November 2011 claim, he did not complain of symptoms affecting his left knee.  

With regard to the Veteran's claims of entitlement to service connection for sinusitis and a deviated nasal septum, following the Veteran's separation from service in November 1970, the Veteran complained of difficulty breathing in December 1976, and he stated that he had been diagnosed with a deviated nasal septum in-service.  The Veteran was assessed with nasal congestion.  The Veteran filed his claims of entitlement to service connection for sinusitis and a deviated nasal septum in November 2011.  The Veteran underwent a VA examination in December 2013, at which time the examiner found that the Veteran did not have either chronic sinusitis or a deviated nasal septum.  The medical evidence of record does not otherwise show treatment for a deviated septum or sinusitis since the Veteran filed his claim.  

Upon review of this evidence, the Veteran is competent to testify as to readily-observable symptoms such as knee, sinus, or nasal pain.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran, as a layperson, is not competent to report that any symptoms that he experiences rise to the level of a "disability" for VA purposes.  The Board notes that pain alone, without an underlying disability resulting in such pain, is not a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran has not, however, complained to clinicians of left knee pain or other symptoms.  A December 2013 examiner found that the Veteran did not have a chronic sinus disability or a deviated nasal septum.  Thus, while the Veteran may experience symptoms such as left knee, sinus, or nasal pain, his statements are not sufficient to establish the presence of the claimed disabilities.  

In sum, the Board concludes that without evidence of a current disability, the criteria for service connection for a left knee disability, sinusitis, and a deviated septum have not been met, and the claims are denied.  

Increased Rating for Tinnitus

The Veteran argues that he is entitled to a rating in excess of 10 percent for tinnitus.  

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, in part to clarify existing VA practice that only a single 10 percent evaluation may be assigned for recurrent tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, Note 2.  The Veteran is currently in receipt of the maximum 10 percent initial evaluation of his tinnitus.  A schedular rating in excess of 10 percent for the Veteran's tinnitus must therefore be denied as a matter of law.

Increased Rating for a Bilateral Hearing Loss Disability

The Veteran argues that he is entitled to a rating in excess of 20 percent for a bilateral hearing loss disability.  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are appropriate for an increased rating claim, if the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are made.  Bruce v. West, 11 Vet. App. 405 (1998); Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The regulations set forth eleven auditory acuity levels, designated from Roman numerals I to XI, in escalating order of hearing impairment.  38 C.F.R. § 4.85.  The appropriate auditory acuity level is determined based on a combination of the percentage of speech discrimination and the puretone threshold average.  When the examiner certifies that use of the speech discrimination test is not appropriate because of factors such as language difficulties, inconsistent speech discrimination scores, or when there is an exceptional pattern of hearing impairment the rating may be based solely on puretone threshold testing (under Table VIA).  38 C.F.R. § 4.85.

Additional considerations apply when exceptional patterns of hearing loss are demonstrated, which are defined as either a) puretone averages of 55 or greater at 1000, 2000, 3000, and 4000 Hertz, or; b) a puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a) (2016).  When the puretone averages are 55 decibels or greater at each of the four specified frequencies, the appropriate Roman numeral designation is from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).

Once an acuity level is established for each ear, Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the appropriate disability evaluation.  The appropriate rating is determined based on a combination of the levels of hearing impairment established for each ear.

Turning to the facts in this case, the Veteran filed his underlying claim of entitlement to service connection in November 2011.  The Veteran underwent a VA audiological examination in October 2013, at which time the following puretone results were noted, in decibels:


HERTZ

1000
2000
3000
4000
LEFT
60
65
65
70
RIGHT
60
65
70
75

Puretone threshold averages were 65 decibels for the left ear and 67.5 decibels for the right ear.  Speech discrimination scores were 84 percent in the left ear and 86 percent in the right ear.  That audiometric evaluation equates to level III hearing in the left ear using Table VI (between 58 and 65 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).  The Veteran had level III hearing in his right ear using Table VI (between 66 and 73 average puretone decibel hearing loss, with between 84 percent and 90 percent speech discrimination).  With that said, both of the Veteran's ears showed an exceptional pattern of hearing loss, and the Veteran had level V hearing in the both ears using Table VIA (between 63 and 69 average puretone decibel hearing loss).  With an acuity level of V determined for each ear, the Board turns to Table VII in order to determine the appropriate percentage evaluation for the Veteran's level of hearing acuity.  With both ears at level V, a 20 percent rating is warranted under Diagnostic Code 6100.  

Upon review of the evidence of record, the Board finds that the medical evidence does not support a rating in excess of 20 percent for the Veteran's bilateral hearing loss disability.  In addition to the results of this audiometric testing, the Board has closely reviewed the statements that the Veteran has submitted in support of his appeal.  The Board acknowledges the Veteran's central concerns that he has difficulty with communication as a result of his hearing loss.  While the Board sympathizes with the impairment that the Veteran's hearing loss causes him, a higher rating for hearing loss requires greater objectively measured levels of hearing loss than the Veteran has demonstrated.  

The Board concludes that the preponderance of the evidence is against granting a rating in excess of 20 percent for the Veteran's bilateral hearing loss.  As the preponderance of the evidence is against the claim, the claim is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability is denied.  

Service connection for sinusitis is denied.  

Service connection for a deviated nasal septum is denied.  

A rating in excess of 10 percent for tinnitus is denied.

A rating in excess of 20 percent for a bilateral hearing loss disability is denied.  


REMAND

While the Board regrets the delay, it must remand the Veteran's claims for service connection for a migraine headache disability and a right knee disability, the claim for an increased rating for CAD, and the claims for earlier effective dates for the awards of service connection for tinnitus, a bilateral hearing loss disability, and CAD.  Such a remand is necessary to ensure that the Board's decision is based on a complete evidentiary record.  

A full copy of the Veteran's claims file has been lost, with only limited information available in the Veteran's file dated before his November 2011 claim.  The Board finds that the AOJ should undertake additional efforts to locate the Veteran's claims file.  By way of background, the Board notes that in August 2008, the Board remanded an unrelated medical reimbursement claim of the Veteran's to the VA Medical Center (VAMC) in Portland, Oregon via the Veterans Health Administration (VHA), in Washington, D.C.  The record, while incomplete, suggests that a favorable determination of this claim was reached in February 2011.  

The Veteran filed his current claim in November 2011 with the RO in Seattle, Washington, after which time the RO determined that the Veteran's claims file was lost.  In an effort to locate the Veteran's claims file, the Seattle RO requested the Veteran's file from the Portland RO, which responded that it did not have the Veteran's file.  In June 2012, the Seattle RO initiated a special search for the Veteran's claims file.  In June 2012, VA's central Records Management Center could not locate the Veteran's file.  In August 2012, the Seattle RO determined that the Veteran's claims file was missing.  

The Board finds that the AOJ should undertake additional efforts to locate the Veteran's claims file.  One of the final actions that occurred before the loss of the Veteran's claims file involved a readjudication of the Veteran's claim at the VAMC in Portland, Oregon.  The AOJ did not initiate searches for the Veteran's claims file at the VAMC in Portland, Oregon, or the VHA in Washington, D.C., and it should undertake such searches, and any other searches indicated by the evidence of record, while the Veteran's case is remanded.  

Furthermore, after determining the Veteran's claims file to be lost, the Board finds that the AOJ did not undertake sufficient efforts to rebuild the Veteran's claims file.  In August 2012, the AOJ indicated that it had initiated rebuilding the Veteran's claims file, but it did not document the efforts that it was undertaking as part of this rebuilding.  The evidence, for example a November 2013 statement from the Veteran, suggests that past rating decisions exist that have not been associated with the record.  In August 2013, the AOJ informed the Veteran that it had begun the process of rebuilding his claims file, and it requested that the Veteran provide his service treatment records and service separation document.  The AOJ did not, however, request that the Veteran provide any other pertinent documents in his possession, nor did it inform the Veteran of the nature of the documents that were missing from his claims file.  To the extent that the Veteran's claims file remains lost after undertaking the above efforts to locate the file, the AOJ should document all efforts that it undertakes to rebuild the contents of the Veteran's claims file, and it should, at the very least, attempt to associate past rating decisions and other VA-generated documents with the Veteran's file.  

The Board further notes that in August 2013, the AOJ submitted a request to the Personnel Information Exchange System (PIES) asking for the Veteran's service separation document, confirmation of the Veteran's dates of service in the Republic of Vietnam, and any previously-submitted VA Forms 3101 (Requests for Information).  In September 2013, a PIES response responded to each of the requests, providing, in pertinent part, Forms 3101 that VA had submitted in July 1986, January 1989, December 1989, and July 1993.  In October 2013, the AOJ informed the Veteran that it had requested his service treatment records (STRs) in August 2013, and that such records were not available for review.  The AOJ's August 2013 PIES request did not, in fact, ask for the Veteran's STRs; it instead asked for previously-submitted VA Forms 3101, which were provided in the September 2013 PIES response.  Thus, on remand, the AOJ should undertake all appropriate efforts to obtain the Veteran's STRs, including making a specific PIES request for such records.  If such records remain unavailable, the AOJ should inform the Veteran of all efforts undertaken to obtain them.  

As part of the above efforts, the AOJ should ensure that a full copy of the Veteran's VA treatment records, particularly cardiac records, have been associated with the Veteran's claims file.  Such records are relevant to the determination of the proper rating of the Veteran's CAD before November 18, 2011.  For example, the Veteran's available VA treatment records refer to the Veteran undergoing a cardiac workup at a VA facility in February 2011.  VA treatment records from February 2011 have not been associated with the record.  On remand, the AOJ should ensure that the record contains all pertinent VA treatment records.  

To the extent that the above efforts elicit additional information in the Veteran's claims file, the Veteran should be provided with an additional examination addressing the nature and etiology of his migraine headache disability.  The Board notes that the Veteran was provided with an examination in December 2013, at which time the examiner diagnosed the Veteran with migraine headaches.  The examiner was unable to determine whether the Veteran's headache disability was related to his active duty service.  The Board finds this opinion to be inadequate because it was rendered on the basis of an incomplete record.  On remand, following the above-requested development, the Veteran should be provided with an additional examination to determine the nature and etiology of his migraine headache disability.  

The Veteran has complained of symptoms of pain in his right knee since filing his claim in November 2011.  The Veteran has not been provided with an examination addressing the likely etiology of his right knee disability, and the AOJ should arrange for such an examination.

To the extent that the above efforts elicit additional information in the Veteran's claims file, the AOJ should readjudicate the Veteran's claims of entitlement to earlier effective dates for the awards of service connection for tinnitus, a bilateral hearing loss disability, and CAD.  

Accordingly, the case is REMANDED for the following actions:

1.  Undertake all procedurally appropriate actions to locate the Veteran's claims file, including submitting queries to the VAMC in Portland, Oregon, and the VHA in Washington, D.C.  Document all efforts undertaken to locate the Veteran's claims file, and inform the Veteran of all efforts to locate such information.

2.  After completing the first remand directive, if it is determined that the Veteran's claims file remains lost, undertake all procedurally appropriate actions to rebuild the missing contents of the Veteran's claims file, to include associating with the Veteran's claims file any rating decisions, statements of the case, and other pertinent missing documents dated before November 2011.  Such actions should include providing specific notice requesting the Veteran to provide copies of pertinent missing documents (or other information that may lead to obtaining a copy of missing contents) that may be in his possession, and providing reasonable assistance, to the extent appropriate, in obtaining documents from any potential sources identified by the Veteran.

All efforts to rebuild the missing contents of the claims file in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Documentation of the efforts to obtain the missing contents and rebuild the missing contents of the claims file must be associated with the claims file, and the Veteran must be informed of such efforts, and he must be informed which documents remain missing.  

3.  If the Veteran's claims file is located pursuant to the first remand directive, ensure that the claims file contains a complete copy of the Veteran's STRs.  To the extent that the claims file is not located, or that the located claims file does not contain such a copy, undertake all appropriate efforts to obtain the Veteran's STRs from the appropriate repository of such records.  If such records cannot be obtained, make a formal finding of the efforts undertaken to obtain them and inform the Veteran of the same.  

4.  If the Veteran's claims file is located pursuant to the first remand directive, ensure that the claims file contains a complete copy of the Veteran's VA treatment records, to include the results of the Veteran's February 2011 cardiac workup.  To the extent that the claims file is not located, or that the located claims file does not contain such a copy, associate pertinent VA treatment records with the Veteran's claims file.  

5.  Then, after completing the above remand directives, schedule the Veteran for VA examinations to determine the nature and etiology of his migraine headache disability and right knee disability.  After reviewing the Veteran's claims file and describing the nature of the Veteran's migraine headache disability and right knee disability, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that such disabilities began during or were otherwise caused by his military service.  

6.  Then, readjudicate the claims of entitlement to service connection for a migraine headache disability, service connection for a right knee disability, higher ratings for CAD, and earlier effective dates for the awards of service connection for tinnitus, a bilateral hearing loss disability, and CAD.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


